DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first housing element and the second housing element, as described in claim 33, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-21 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadesky (PG Pub 20160023245).
Considering claim 17, Zadesky (Figures 4-5) teaches an apparatus for producing haptic feedback comprising: a piezoelectric actuator (116 + paragraph 0026); a mechanical structure (111 + paragraph 0026), wherein the piezoelectric actuator is configured to modify its extension in a first direction (125 + paragraph 0032) and wherein the mechanical structure is configured to deform as a result of a change in the extension of the piezoelectric actuator in such a way that an area of the mechanical structure is moved in relation to the piezoelectric actuator in a second which is perpendicular to the first direction (123 + paragraphs 0032-0036).
Considering claim 19, Zadesky (Figures 4-5) teaches wherein the mechanical structure has a substructure (113 + paragraph 0025) which is configured not to move in the second direction in relation to the piezoelectric actuator as a result of a change in the extension of the piezoelectric actuator and wherein the haptic feedback is produced by a movement of the area in relation to the substructure (paragraph 0025).
Considering claim 20, Zadesky (Figures 4-5) teaches wherein the substructure extends in the first direction in a form of a bar (113 + paragraph 0025).
Considering claim 21, Zadesky (Figures 4-5) teaches wherein the substructure is arranged parallel to the piezoelectric actuator (113 + paragraph 0025).
Considering claim 31, Zadesky (Figures 4-5) teaches wherein the mechanical structure has a plurality of parts (121’ + 121’ + paragraph 0034) and wherein the apparatus has a holding apparatus (113 + paragraph 0025) which is designed to exert a force from outside on the mechanical structure by which the mechanical structure is held together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadesky (PG Pub 20160023245).
Considering claim 18, Zadesky (Figures 4-5) teaches wherein the mechanical structure is designed so that the area of the mechanical structure is moved in the second direction (paragraph 0032).
However, Zadesky does not disclose a distance which is at least ten times greater than the change in the extension of the piezoelectric actuator in the first direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a disclose a distance which is at least ten times greater than the change in the extension of the piezoelectric actuator in the first direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadesky (PG Pub 20160023245) and in view of Newnham (US PN 5,729,077).
Considering claim 32, Zadesky teaches the first direction (125 + paragraph 0032) is parallel to the stacking direction.

Newnham teaches wherein the piezoelectric actuator has multi-layer structure in which internal electrodes (36 + 38 + col. 3 lines 63-67) and piezoelectric layers (34 +col. 3 lines 63-67) are arranged alternately above one another in a stacking direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the piezoelectric actuator has multi-layer structure in which internal electrodes and piezoelectric layers are arranged alternately above one another in a stacking direction into Zadesky’s device for the benefit of providing electrodes to conduct/transfer electricity for the piezoelectric.
Considering claim 33, Newnham (Figure 3) teaches a first housing element (30 + col. 3 lines 47-50) and a second housing element (32 + col. 3 lines 47-50) wherein the first housing element and the second housing element are attached to the mechanical structure in such a way that the housing elements are moved in relation to one another in an event of a change in the extension of the piezoelectric actuator in the first direction (60 + 62 + col. 4-13).
Allowable Subject Matter
Claims 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 22, the prior art does not teach wherein the mechanical structure has a first lever arm which comprises the area, wherein a first end of the 
Furthermore, claim 23, which depends from claim 22, would be allowed if it depended upon an independent and allow claim.
Considering claim 24, the prior art does not teach wherein the mechanical structure has a first level arm which comprises the area and wherein a first end of the piezoelectric actuator is fixed to the first lever arm in combination with the rest of the applicant’s claimed limitations.
Furthermore, claims 25-30, which depends from claim 24, would be allowed if it depended upon an independent and allow claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837